Citation Nr: 1760869	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-55 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rate of dependency and indemnity compensation (DIC). 


REPRESENTATION

Appellant represented by:	Paul A. Epstein, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.  He died in September 2015.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is currently under the jurisdiction of the RO in Boston, Massachusetts. 

The appellant testified at a hearing before the undersigned in October 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in September 2015. 

2.  At the time of the Veteran's death, a 100 percent rating for service-connected disabilities had been in effect since January 7, 2015; he was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.

3.  The appellant's children are not under the age of eighteen, and she is not in need of aid and attendance, in a nursing home, or housebound. 


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of DIC are not satisfied.  38 U.S.C. § 1311; 38 C.F.R. §§ 3.10, 3.21 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law

DIC is payable to a veteran's surviving spouse when a veteran dies from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5 (a) (2017).  When the death of the veteran occurred prior to January 1, 1993, the rate of DIC payments is the amount set forth in 38 U.S.C. § 1311(a)(1).  38 C.F.R. § 3.10(b).  

The rate of DIC under 38 U.S.C. § 1311(a)(1) shall be increased by an additional allowance in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  38 U.S.C. § 1311(a)(2); 38 C.F.R. § 3.10(c).  




The phrase "entitled to receive," as used in § 3.10(c), means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:

(i) The veteran would have received total disability compensation for the period specified in paragraph (c) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or 

(ii) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with § 3.156(c) and 3.400(q)(2) of the regulations for the eight-year period discussed above; or 

(iii) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (c) of this section, but was not receiving compensation because: 

(A) VA was paying the compensation to the veteran's dependents; 

(B) VA was withholding the compensation under the authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; 

(C) The veteran had not waived retired or retirement pay in order to receive compensation; 

(D) VA was withholding payments under the provisions of 10 U.S.C. 1174 (h)(2); 

(E) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or 

(F) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.10(f)(3).  

Additional increases in the monthly rate of DIC will be paid if the surviving spouse has one or more children under the age of 18 of the deceased veteran, if the surviving spouse is determined to be in need of regular aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 or is a patient in a nursing home, or if the surviving spouse is housebound under the criteria set forth in 38 C.F.R. § 3.351(e).  

Monetary rates, including the rate of DIC for surviving spouses and children, are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1, and are to given the same force and effect as if published in the regulations (title 38, Code of Federal Regulations).  


II. Analysis

The Veteran died in September 2015, as reflected in a Certificate of Death.  At the time of his death, the Veteran did not have a service-connected disability that was rated as totally disabling for a continuous period of at least eight years immediately preceding his death.  Rather, a total disability rating was in effect for less than a year at the time of his death.  The record does not show that he was otherwise "entitled to receive" a total disability rating for the requisite period.  In this regard, there is no allegation of clear and unmistakable error in prior rating decisions.  Additional service department records have not been received or identified that might provide the basis for reopening a claim that was previously denied and for awarding a total service-connected disability rating retroactively.  

The criteria for a higher rate of DIC are not otherwise satisfied.  The record does not show that the appellant has children below the age of eighteen.  She testified at the hearing that her children were all older than eighteen.  She is not shown to be in need of aid and attendance, in a nursing home, or housebound.  

In sum, there is no basis for a rate of payment of DIC compensation higher than the monthly amount of $1,254.19 that the appellant currently receives, which is the amount set forth in 38 U.S.C. § 1311(a), increased by cost of living.  

The Board recognizes that the appellant was granted $2,672.16 in accrued benefits, and was erroneously informed in an October 2015 letter that this would be a "monthly entitlement."  The rate of DIC compensation is set by statute.  The Board has no authority to grant a higher rate of DIC on any other basis.  

As the outcome of this appeal is determined by application of law to facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


The Board regrets that it cannot render a favor decision in this matter.  The Board is grateful for the Veteran's honorable service.  


ORDER

An increased rate of dependency and indemnity compensation is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


